DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4, 6, and 8 -10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al., US 2016/0172500 (corresponding to US 9,698,277).
In re Claim 1, Yamasaki discloses a semiconductor device 10 comprising: an oxide semiconductor layer 106b; a gate electrode 102 opposing the oxide semiconductor layer 106b; a gate insulating layer 104 between the oxide semiconductor layer 106b and the gate electrode 102; a first insulating layer 106d covering the oxide semiconductor layer 106b ([0144]); an oxide layer 112 ([0276]); and a first conductive layer (a bottom portion of 120b marked as 1CL in Fig. A) above the first insulating layer 106d, wherein the oxide layer 112 is arranged between an upper surface of the first insulating layer 106d and the first conductive layer 1CL, the first insulating layer 106d have a first opening 1O, the oxide layer 112 has a second opening 2O overlapping the first opening 1O in a plan view, the first conductive layer 1CL is arranged in the first opening 1O and the second opening 2O, and the first conductive layer 1CL is electrically connected to the oxide semiconductor layer 106b (Figs. 1; [0131-0174; [0245- 0284]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Yamazaki’s Fig. 1B annotated to show the details cited

 In re Claim 2, Yamazaki discloses the semiconductor device according to claim 1, further comprising a first electrode 120b arranged above the oxide semiconductor layer 1CL and contacting the oxide semiconductor layer 106b, wherein the first conductive layer 1CL directly contacts the first electrode 120b at a bottom part of the first opening 1O (Fig. A).
In re Claim 3, Yamazaki discloses the semiconductor device according to claim 1, wherein the first insulating layer 106d is exposed from the oxide layer 112 in a region not overlapping the first conductive layer 1CL (the bottom portion of 120b) in a plan view (Figs. 1A; 1C, 1E).
In re Claim 4, Yamazaki discloses the  semiconductor device according to claim 1, wherein the gate electrode 102 is arranged below the oxide semiconductor layer 106b (Fig. 1B).

In re Claim 6, Yamazaki discloses the semiconductor device according to claim 1, wherein the first conductive layer 1CL contacts the oxide layer 112 at a side wall of the second opening 2O (Fig. A).

In re Claim 8, Yamazaki disclose the semiconductor device according to claim 1, wherein the oxide layer 112 contains argon ([0276]).
In re Claim 9, Yamazaki discloses the semiconductor device according to claim 1, wherein the first insulating layer 106d is an oxide insulating layer, the oxide layer 112 is an oxide insulating layer with the same composition ([0353]) as the first insulating layer 106d, and a composition ratio of oxygen in the oxide layer 112 is larger than a composition ratio of oxygen in the first insulating layer 106d ([0275]).
In re Claim 10, Yamazaki discloses the  semiconductor device according to claim 3, further comprising: a second conductive layer 114 on an opposite side to the first gate electrode 102 with respect to the oxide semiconductor layer 106b, the second conductive layer 114 overlapping the oxide semiconductor layer 106b in a plan view; wherein the first insulating layer 106d is arranged between the oxide semiconductor layer 106d and the second conductive layer 114, and the oxide layer 112 is arranged between an upper surface of the first insulating layer 106d and the second conductive layer 106b (Figs. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 1 above.
In re Claim 5, Yamazaki discloses all limitations of claim 5 except for that the gate electrode 102 is arranged above the oxide semiconductor layer 106b. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to arrange the gate electrode above the oxide semiconductor layer, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (MPEP2144.04.VI.A).
In re Claim 7, Yamazaki discloses all limitations of claim 7 except for that a pattern of the oxide layer 112 is substantially the same pattern as a pattern of the first conductive layer (the bottom portion of 120b) in a plan view. The difference between the Applicant’s claim 7 and Yamazaki’s reference is in the specified shapes of the oxide layer and the first conductive layer. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the oxide layer 112 as substantially the same pattern as a pattern of the first conductive layer, since such a modification would have involved a mere change in the shape of a component.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP2144.04.IV.B)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893